Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joshua Barrett Shapiro appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed *308the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Shapiro v. Judges of the Va. Beach Dist. Court, No. 2:09-cv-00586-MSD-FBS (E.D.Va. Dec. 24, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.